PER CURIAM.
This proceeding is before the Court on the petition of Richard K. Fink for leave to resign from The Florida Bar. Requests for leave to resign when disciplinary proceedings are pending are governed by rule 3-7.-11 of the Rules Regulating The Florida Bar.
In his petition for leave to resign, respondent acknowledges that he is under investigation for the improper removal of funds from a trust. The petition states that resignation is requested without leave to apply *1116for readmission. The Florida Bar requests that we grant the respondent leave to resign.
We find that the criteria governing resignation while disciplinary proceedings are pending are satisfied in this case. We therefore grant the petition. Richard K. Fink is permitted to resign permanently from The Florida Bar. So that he can close his practice in an orderly fashion, this resignation shall take effect September 26, 1988.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.